Citation Nr: 0801302	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  00-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for sinusitis.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 

5.  Entitlement to a rating in excess of 20 percent for a 
partial patellectomy with chondromalacia.
 

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 until 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions.  The matter 
was previously before the Board in September 2005.  

In March 1999, the RO denied a rating in excess of 20 percent 
for the veteran's right knee disability, as well as denied 
service connection for hearing loss, tinnitus, and sinusitis.  
In July 2002, the RO assigned a separate 10 percent rating 
for right knee arthritis, effective from July 1997.  

Also in March 1999, the RO granted service connection for 
PTSD, and assigned a 10 percent disability evaluation, 
effective from June 1998.  In a July 2002 rating action, the 
RO increased the disability evaluation assigned for PTSD to 
30 percent effective from September 2001.  

In a partial joint motion for remand (which was put into 
effect by an August 2007 order by the Court of Appeals for 
Veterans Claims (CAVC)), the parties agreed not to disturb 
the portions of the Board's September 2005 decision which 
denied service connection for hypertension, denied service 
connection for heart disease, denied a rating in excess of 10 
percent for PTSD prior to September 2001, and denied a rating 
in excess of 10 percent for osteoarthritis of the knee.  As 
such, only the above captioned issues were remanded to the 
Board.  

The issues of sinusitis, bilateral hearing loss, tinnitus, 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that the veteran may be considered 
to have severe instability in his right knee.


CONCLUSION OF LAW

Criteria for a 30 percent rating for instability of the right 
knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5257 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The right knee disability aspect of the veteran's appeal 
arose from a March 1999 rating action that denied an 
increased evaluation in excess of 20 percent.  In a July 2002 
rating action, the RO re-characterized the veteran's right 
knee impairment as two separate disabilities, partial 
patellectomy of the right knee with chondromalacia, and right 
knee arthritis.  The 20 percent rating remained in effect for 
the patellectomy with chondromalacia and the 10 percent 
rating was assigned for the arthritis.  

The 20 percent rating was assigned under Diagnostic Code 
5257.  Under this code, a 20 percent rating is assigned for 
moderate impairment with recurrent subluxation or lateral 
instability.  The next higher 30 percent rating is assigned 
for severe impairment.  The 10 percent rating for arthritis 
was assigned under Diagnostic Code 5260.  The Board in its 
September 2005 decision concluded that a rating in excess of 
10 percent was not warranted based on limitation of motion.  
The joint motion for remand did not overturn the Board's 
decision with regard to that conclusion.  

In the joint motion, it was noted that the veteran suffered 
from constant pain in his right knee and could no longer walk 
for more than 20 minutes at a time.  The joint motion also 
stated that the Board's failure to fully discuss whether the 
veteran was entitled to a higher disability rating for his 
service connected right knee, based on 38 C.F.R. § 4.40 
required a remand.  However, in Johnson v. Brown, 9 Vet. App. 
7, 11 (1996), it was held that DC 5257 is not predicated on 
loss of range of motion, and thus 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  As such, § 4.40 does not 
appear to be for application in this case.   

Nevertheless, a rating in excess of 20 percent for 
instability of the right knee must be considered, and at his 
hearing before the Board in May 2005 the veteran testified 
that he wears braces on both knees.  The veteran also 
indicated that he used a four wheel walker (which was present 
with the veteran at his hearing) to keep stability and 
prevent him from falling.  He reported that he usually used 
the walker, but he might go to the bathroom without it.  When 
asked if his knee buckled underneath him, the veteran 
indicated that it did not, but rather it just gave up the 
strength, and would go forward and back.  The veteran did not 
know whether his knee moved side to side.  The veteran did 
state that a doctor had told him he had a lot of laxity; but 
the name of the doctor was not specified.

The evidence shows that at a VA examination in September 
2001, no evidence of instability, ligament relaxation, or 
specific meniscus injury was found in either knee.  At a VA 
examination in February 2003 the examiner noted that the knee 
was tender, but likewise found no crepitus or laxity.

At a VA examination in September 2004, the veteran complained 
that he occasionally had swelling and instability in his 
right knee with walking, and he was noted to wear two 
neoprene knee sleeves with patella cut outs and medial and 
lateral metal hinges.  Nevertheless, the veteran denied any 
locking, subluxation, or dislocation of the right knee; and, 
upon physical examination, no instability to varus or valgus 
stress was found; and the veteran's gait was noted to be 
normal.

More recent medical records, however have shown that the 
veteran's knee has become less stable, as he has begun to 
require the use of a walker to ambulate.  Significantly, at a 
VA examination in April 2006 it was noted that the veteran 
had begun to use a walker in addition to his brace on the 
right knee (although the issue of instability was not 
specifically addressed).  Similarly, a treatment record from 
May 2006 noted that the veteran had been using a 4 wheel 
walker for stability.

Given the veteran's testimony that his knee is unstable, that 
he requires the use of his 4-wheel walker to do most 
everything, and that he wears a brace, it may be concluded 
there is significant instability that more nearly 
approximates the criteria for a 30 percent evaluation.  

The joint remand also suggested that an extraschedular rating 
should be considered.  In exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  In this case, the 
medical evidence does not show that the veteran has required 
hospitalization on account of his right knee disability.  
Furthermore, while the veteran retired from the post office 
in part because of his knees, other physical limitations, 
such as coronary artery disease, also played a large role.  
Additionally, in a May 2006 treatment record, it was noted 
that despite the veteran's knee condition, he remained 
independent in his activities of daily living.  While there 
is little doubt that the veteran's right knee interferes with 
his ability to work, the purpose of the schedular rating 
criteria is to compensate for this interference.  The veteran 
is clearly limited by his right knee, but his right knee does 
not present such an exceptional or unusual disability picture 
so as to warrant referral for extraschedular consideration.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


In the present case, required notice was provided by a letter 
dated in December 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above with regard to his right knee claim.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

While the letter did not specifically inform the veteran as 
to how effective dates and disability ratings are formulated, 
the Board concludes that this is did not affect the essential 
fairness of the adjudication of the veteran's claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  As such, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the court, some 
other possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

In this case, the veteran has been receiving benefit 
compensation from VA for close to fifteen years, during which 
time he has seen multiple service connected disabilities 
processed, disability ratings assigned, and effective dates 
established.  He has been represented by both a service 
organization and now by a private attorney, which has 
provided him with resources to answer any questions he might 
have had as to VA procedure.  Additionally, through the 
course of this appeal, the veteran has demonstrated a 
familiarity with VA procedure, such as by waiving his right 
to AOJ review of new evidence.  As such, it is clear that the 
veteran has actual knowledge of how disability ratings and 
effective dates are calculated, and any failure to 
specifically inform him as to this is harmless error.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 30 percent rating for a partial patellectomy with 
chondromalacia is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The joint motion for remand in this case noted that the 
veteran had undergone a VA audiologic examination in May 2004 
at which he had been diagnosed with bilateral minimal high 
frequency hearing loss and bilateral recurrent tinnitus.  The 
joint motion also noted the examiner's conclusion that it was 
less likely than not that the veteran's current hearing 
loss/tinnitus were related to military service, but faulted 
the examiner for not commenting on the veteran's report of 
in-service injury.  In this regard, the veteran had testified 
that he was exposed to constant artillery fire related noise 
during service both while serving in Vietnam and while 
training recruits.  The veteran also testified that he was 
provided with minimal ear protection and that he was not 
exposed to loud noise during his post-service jobs as a 
tractor-trailer driver and a security officer.

In Dalton v. Nicholson, the Court of Appeals for Veterans 
Claims (CAVC) held that an examination was inadequate where 
the examiner did not comment on the veteran's report of in-
service injury, but relied only the service medical records 
to provide a negative opinion.  See 21 Vet. App. 23 at 38-40 
(2007).  As this is the case here, a new examination and 
opinion should be obtained. 

At his hearing, the veteran testified that that every year 
between September and November, dating back to service, he 
has had to seek treatment for sinus problems.  The veteran 
indicated that while in service he was given either pills or 
a spray at sick call to treat the sinusitis.  The veteran 
acknowledged that he had a separation physical, but he 
indicated that it was not a rigorous examination, and he 
denied ever being asked any questions about sinusitis.  The 
veteran stated that his first post-service treatment for 
sinusitis was in 1969 in Savannah, Georgia (however, the 
records from the private doctor were unavailable).  The 
veteran also indicated that he also received treatment for 
sinusitis in early 1969 at the Dublin, Georgia VA Medical 
Center, and that he began receiving treatment at the Dallas, 
Texas VAMC in 1972.

A letter from 1974 indicated that the veteran's claims file 
had been lost and needed to be rebuilt; but there is no 
indication that records from the Dublin VAMC were ever 
sought, and prior to his hearing, it does not appear that the 
veteran indicated that he had received treatment at such a 
facility.  Additionally, it does not appear that any 
treatment records from the Dallas VAMC were ever sought, 
prior to an x-ray in June 1974.  As such, an attempt should 
be made to obtain these records.

Further, while the veteran was provided with a VA examination 
September 2001, the examiner indicated that he could not find 
anything in the claims file to substantiate service 
connection for sinusitis, and therefore concluded that it was 
extremely unlikely that the veteran's sinusitis was connected 
to active duty.  As indicated above, any VA medical opinion 
needs to acknowledge the veteran's reported history.  See 
Dalton, 21 Vet. App. at 38-40.  Accordingly, appropriate VA 
examination in this regard is necessary.  

The veteran has asserted that his PTSD is more disabling than 
is reflected by the 30 percent disability rating which he is 
currently assigned.  At his hearing before the Board, the 
veteran testified that he is currently undergoing private 
PTSD counseling once a month; and the veteran described 
having such symptoms as nightmares, sweats, and flashbacks; 
rare suicidal and homicidal ideations; memory loss (noted by 
both the veteran and his wife); panic attacks occurring two 
to four times a month; and no social life.

The veteran's last VA psychiatric examination was in August 
2004.  In February 2006, the veteran submitted a letter from 
his VA doctor who stated that since she began treating him in 
August 2004 he had been having significant difficulty with 
his illness that dramatically affected his employability and 
had been very debilitating personally.  Given that this 
letter suggests that the veteran's PTSD related 
symptomatology may have increased since his last examination, 
a new examination is necessary.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of information and 
evidence necessary to substantiate his 
claims that have been remanded, what 
evidence, if any, he is to submit, and what 
evidence VA will obtain with respect to his 
claim.  Further, ask him to submit any 
evidence in his possession which pertains 
to his claims that have been remanded; and 
inform him as to how disability ratings and 
effective dates are formulated.

2.  Obtain the veteran's VA outpatient 
treatment records from April 2005 to the 
present.

3.  Contact the veteran and ask him to 
provide the specific dates he received 
treatment for sinusitis at the Dublin, 
Georgia VAMC and the Dallas, Texas VAMC; 
then contact the appropriate facility or 
records archive to obtain the veteran's 
treatment records.
 
4.  Following the requested development, 
schedule the veteran for an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his tinnitus 
and bilateral hearing loss.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail. The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of his ringing in his ears and hearing 
loss, and opine as to whether it is at 
least as likely as not that the veteran's 
tinnitus and hearing loss are related to 
or had their onset during service.  A 
complete rationale should be provided for 
any opinions expressed.

5.  The veteran also should be scheduled 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his sinusitis.  The claims 
folder should be made available to and 
reviewed by the examiner.  Noting the 
recorded history, and that reported by the 
veteran, he/she should specifically 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
sinusitis is related to or had its onset 
during service.  A complete rationale 
should be provided for any opinion 
expressed.

6.  The veteran should be scheduled for a 
psychiatric examination to determine the 
nature and severity of his PTSD, including 
the extent to which it interferes with 
employment.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Any 
conclusion should be supported by a full 
rationale.

7.  After the development of the claim has 
been completed, the RO should again review 
the record, conduct any additional 
development which is deemed necessary; and 
then should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and an 
appropriate period of time for response 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


